In the
         Court of Appeals
 Second Appellate District of Texas
          at Fort Worth
        ___________________________
             No. 02-22-00453-CV
        ___________________________

      IN RE EVAN MCSHIRLEY, Relator




               Original Proceeding
County Court at Law No. 1 of Parker County, Texas
         Trial Court No. CIV-22-0567


    Before Walker, Birdwell, and Womack, JJ.
       Per Curiam Memorandum Opinion
                         MEMORANDUM OPINION

      We have considered relator’s “Motion to Dismiss Petition for Writ of

Mandamus.” We grant the motion and dismiss this original proceeding.

                                                  Per Curiam

Delivered: December 1, 2022




                                        2